          Case 1:19-mc-00145-TSC Document 364-1 Filed 12/19/20 Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA

---------------------------------x
- the Matter of the
In
Federal Bureau of Prisons’ Execution :
Protocol Cases,
                                     :
Lead Case: Roane et al. v. Barr                         Case No. 19-mc-00145 (TSC)
                                     :

THIS DOCUMENT RELATES TO:                        :

All Cases                        :
---------------------------------x
-
           DECLARATION OF DONALD P. SALZMAN IN SUPPORT OF
          PLAINTIFFS’ MOTION FOR RELIEF FROM FINAL JUDGMENT

          I, Donald P. Salzman, declare under the penalty of perjury, pursuant to 28 U.S.C. § 1746, that

the following is true and correct to the best of my knowledge:

          1.     I am a member of the Bar of this Court and an attorney with the firm Skadden, Arps,

Slate, Meagher & Flom LLP (“Skadden Arps”) with an office located at 1440 New York Avenue, N.W.,

Washington, D.C. 20005. Skadden Arps is counsel to the Plaintiff Corey Johnson in the above-

captioned matter.

          2.     I respectfully submit this Declaration in support of Plaintiffs’ Motion for Relief from

Final Judgment and to submit a true and correct copy of the exhibits attached hereto.

          3.     Attached hereto are true and correct copies of the following documents:

  Exhibit                                            Description

     1.         Email chain between counsel for Plaintiff Johnson and counsel for Defendants,
                dated December 9-14, 2020
     2.         Defendants’ Responses and Objections to Plaintiff Cory Johnson’s First Set of
                Interrogatories and First Set of Requests for Production of Documents, dated
                December 17, 2020
      Case 1:19-mc-00145-TSC Document 364-1 Filed 12/19/20 Page 2 of 2




      I declare under penalty of perjury that the foregoing is true and correct to the best of my

knowledge and information.



Dated: December 18, 2020                       Respectfully submitted,

                                              /s/ Donald P. Salzman
                                              Donald P. Salzman
                                              D.C. Bar Number #479775
                                              SKADDEN, ARPS, SLATE,
                                                 MEAGHER & FLOM LLP
                                              1440 New York Avenue, N.W.
                                              Washington, DC 20005-2111
                                              (202) 371-7983

                                              Alexander C. Drylewski (admitted pro hac vice)
                                              Andrew R. Beatty (pro hac vice motion pending)
                                              One Manhattan West
                                              New York, NY 10001
                                              (212) 735-3278

                                              Counsel for Plaintiff Corey Johnson




                                                  2
